358 F.2d 736
Rudolph Jerome AUSTIN, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Appellee.
No. 23007.
United States Court of Appeals Fifth Circuit.
March 25, 1966.

James Richard Moore, Jacksonville, Fla., for appellant.
James G. Mahorner, Asst. Atty. Gen., Earl Faircloth, Atty. Gen., Tallahassee, Fla., for appellee.
Before PHILLIPS,1 RIVES and COLEMAN, Circuit Judges.
PER CURIAM.


1
In this case the appellant is a prisoner of the State of Florida, serving a life term sentence upon a conviction of rape.  He sought federal habeas corpus relief on the contention that the product of an illegal search of his automobile was admitted in evidence against him, thus invalidating his conviction.  The District Court accorded appellant a full evidentiary hearing, in which he personally appeared, testified, and was represented by counsel.  After hearing testimony for both sides, the District Court found that the petitioner has consented to that search which was the subject of complaint and denied relief.  The finding is supported by evidence, which the trier of the fact chose to accept.


2
Accordingly, the Judgment is affirmed.


3
The Court wishes to express its thanks to James Richard Moore, Esq., of the Jacksonville Bar for his representation of the appellant in this case without fee.



1
 Of the Tenth Circuit, sitting by designation